Citation Nr: 1123776	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  07-07 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial disability rating greater than 10 percent for PTSD from August 1, 2001 to April 18, 2007.  

3.  Entitlement to an initial disability rating greater than 50 percent for PTSD from April 18, 2007 to July 6, 2009.  

4.  Entitlement to an initial disability rating greater than 70 percent for PTSD from July 6, 2009 to March 25, 2010.  

5.  Entitlement to an initial disability rating greater than 50 percent for PTSD since March 25, 2010.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from April 1948 to March 1955.  His awards and decorations documented in his service personnel records (SPRs) include the Combat Infantryman Badge (CIB), among others.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from June 2006 and March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in September 2009.  The acquired psychiatric disorder issue was initially characterized as a new and material evidence claim at that time.  However, in the September 2009 Board decision, the Board reopened the claim based on a finding that new and material evidence had been submitted.  The Board then proceeded to remand the underlying issue of service connection for an acquired psychiatric disorder to include PTSD for further development.  The Agency of Original Jurisdiction (AOJ) subsequently completed this development as directed.  Moreover, in a March 2011 rating decision, the AOJ resolved the PTSD issue in the Veteran's favor by granting service connection for PTSD.  However, the separate issue of service connection for an acquired psychiatric disorder still remains on appeal before the Board.  

With respect to the higher initial rating issues on appeal, these issues stem from the RO's grant of service connection for PTSD and assignment of staged ratings for PTSD in the recent March 2011 rating decision.  The Veteran then filed an April 2011 Notice of Disagreement (NOD) with this decision, expressing disagreement with the initial ratings assigned for PTSD.  Therefore, based on the U.S. Court of Appeals for Veterans Claims (Court's) decision in Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the Board is remanding the higher initial rating for PTSD issues to the AOJ for the issuance of a Statement of the Case (SOC).  

The Veteran submitted additional private treatment records in April 2011, after certification of his appeal.  But he waived his right to have the RO initially consider this additional evidence.  Therefore, the Board accepts this evidence for inclusion in the record and consideration by the Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board will go ahead and decide the claim of service connection for an acquired psychiatric disorder.  But as stated above, the Board is remanding the higher initial rating claims for PTSD to the RO via the Appeals Management Center (AMC) in Washington, DC, for issuance of a SOC, based on the Court's decision in Manlincon, 12 Vet. App. at 240-41.   


FINDINGS OF FACT

1.  The Veteran is already service-connected for PTSD as the result of in-service combat-related stressors from the Korean War.  

2.  Competent medical evidence of record demonstrates that the Veteran has several other acquired psychiatric disorders (depressive, anxiety, and adjustment disorders) that are the direct result or secondary to his service-connected PTSD. 



CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has a depressive disorder, an anxiety disorder, and an adjustment disorder secondary to his service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Review of the claims folder shows full compliance with the VCAA.  In any event, by awarding service connection for an acquired psychiatric disorder in the present decision, the Board is granting in full the benefit sought on appeal.  Therefore, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.

Governing Laws and Regulations for Secondary Service Connection 

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).  

Generally, service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In addition, a disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).   

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

In determining whether secondary service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Analysis - Acquired Psychiatric Disorder other than PTSD

The RO in a recent March 2011 rating decision granted service connection for PTSD.  

However, in addition to PTSD, the Veteran has also been diagnosed with a major depressive disorder, an anxiety disorder, and an adjustment disorder.  See VA medical records, Social Security Administration (SSA) records, and private medical records dated from the 1980s to the present.  As such, the Board will also consider whether service connection is warranted for any other acquired psychiatric disorder aside from PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, in the present case, the Board cannot limit its analysis of the Veteran's claim solely to PTSD.  That is, throughout the appeal his PTSD claim has encompassed psychiatric conditions other than PTSD that are reasonably raised by the record.

Initially, in the March 2011 rating decision that awarded service connection for PTSD, the RO discussed the Veteran's symptoms of depression and anxiety in the context of the Veteran's combat-related PTSD stressors.  In other words, in effect, the RO has already considered symptoms of depression and anxiety when rating the PTSD disorder.  Moreover, VA mental health treatment records dated from 2004 to 2009 revealed complaints of, and treatment for, major depressive disorder, anxiety disorder, and an adjustment disorder intertwined with his PTSD disability.  Moreover, the March 2010 VA psychological examiner noted that the Veteran's PTSD symptoms were being treated with "anti-psychotic, anti-depressant, and anti-anxiety" medication and therapy.  Thus, there is some circumstantial, yet competent medical evidence strongly suggesting a secondary relationship between his service-connected PTSD and his depressive, anxiety, and adjustment disorders.  38 C.F.R. § 3.310; Velez 11 Vet. App. at 158.      

In light of the above, and resolving any doubt in the Veteran's favor, the Board concludes the preponderance of the evidence supports service connection for depression, anxiety, and adjustment disorders secondary to the Veteran's service-connected PTSD disability.  38 U.S.C.A. § 5107(b).  The Board emphasizes that it is granting secondary service connection for the Veteran's depression, anxiety, and adjustment disorders on the basis that they are the direct result of his service-connected medical PTSD, as opposed to aggravation.  

The Board adds that symptoms of depression and anxiety have already been considered by the RO in the March 2011 rating decision when rating the Veteran's service-connected PTSD.  That is, the Veteran's symptoms of anxiety and depression (sometimes diagnosed as an anxiety disorder or major depressive disorder) are already encompassed within his current PTSD ratings.  See General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130.  In fact, in the March 2011 rating decision, the RO appeared to consider all of the Veteran's psychiatric symptomatology when it assigned initial 10 percent, 50 percent, and 70 percent staged ratings for PTSD.  In this regard, the Veteran would not be entitled to separate and additional ratings for anxiety or depression or any similar psychiatric disorder in the present case, as manifestations of a disability under multiple diagnoses (i.e., pyramiding) is to be avoided under 38 C.F.R. § 4.14.  That is, a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Therefore, the RO should assign a single disability rating that encompasses all the overlapping symptoms of his PTSD and other acquired psychiatric disorders.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) (two defined diagnoses constitute the same disability for purposes of 38 C.F.R. § 4.14 if they have overlapping symptomatology).  


ORDER

Service connection for depressive, anxiety, and adjustment disorders as secondary to service-connected PTSD is granted.          




REMAND

Based on the Court's decision in Manlincon, 12 Vet. App. at 240-41, a remand is required for the RO to send the Veteran a SOC with respect to the higher initial rating issues for PTSD.  In this regard, the RO granted service connection for PTSD in a March 2011 rating decision.  The RO assigned staged ratings for the Veteran's PTSD disability, effective August 1, 2001.  The Veteran then submitted an April 2011 letter, within one year of notification of that rating decision, expressing dissatisfaction with the decision.  In fact, the Veteran's representative, in a May 2011 Post-Remand Brief, clarified that the Veteran continued to express disagreement with the staged ratings assigned for PTSD.  The Veteran's representative requested a remand for a SOC based on the Manlincon case.  The question here is whether the April 2011 letter constitutes a timely NOD with the initial ratings assigned for PTSD.  With respect to a NOD, a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute a NOD.  38 C.F.R. § 20.201.  While special wording is not required, the NOD must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  Id.  A Veteran must file a NOD with a determination by the RO within one year from the date that the mailed notice of the determination.  38 C.F.R. § 20.302(a).  

In the present case, the April 2011 statement is clearly tantamount to a timely NOD with respect to the initial ratings assigned for PTSD.  38 C.F.R. § 20.201.  See Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002) (assuming that the Veteran desired appellate review, meeting the requirement of section 38 C.F.R. § 20.201 was not an onerous task).  See, too, Acosta v. Principi, 18 Vet. App. 53, 60 (2004); Beyrle v. Brown, 9 Vet. App. 24, 27 (1996); Hamilton v. Brown, 4 Vet. App. 528, 531 (1993) (en banc), aff'd, 39 F.3d 1574, 1584-85 (Fed. Cir. 1994).  The file, however, does not reflect that a SOC has been issued concerning the initial rating issues pursuant to Manlincon, 12 Vet. App. at 240-41.  Accordingly, a remand is required for this purpose.  

Accordingly, the higher initial rating issues for PTSD are REMANDED for the following action:

Provide the Veteran and his representative a SOC on the issues of whether he is entitled to higher initial ratings for PTSD above 10, 50, 70, and 50 percent for the designated time periods.  Give him time to perfect an appeal of these claims by filing a timely Substantive Appeal (VA Form 9 or equivalent).  Only if he does appeal should these claims be returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


